On consideration whereof, the court being of opinion that the case was not appealable it is ordered and adjudged by this court, that the judgment of said circuit court be and the same hereby *628is reversed for error in overruling the motion of plaintiff in error to dismiss the appeal, and for rendering- judgment against plaintiff in error.
And proceeding to render the judgment which said circuit court should have rendered. It is considered and adjudged that said motion to dismiss appeal be and the same is hereby sustained, and said attempted appeal is dismissed.
Judgment affirmed.